FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D22-1922
                  _____________________________

ANTHONY J. DAVIS,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Prohibition—Original Jurisdiction.


                       September 14, 2022


PER CURIAM.

    Petitioner, an indigent defendant who is represented by
counsel below, filed a petition for writ of prohibition with this
Court. He requests three forms of relief: (1) a stay of the criminal
prosecution below; (2) an order directing the lower court to
preserve certain information as potentially exculpatory evidence;
and, (3) an order compelling the lower tribunal to conduct a Nelson
hearing. See generally Nelson v. State, 274 So. 2d 256 (Fla. 4th
DCA 1973).

     Petitioner argues that the general rule against hybrid
representation does not apply in this case because he seeks a
ruling on a pending motion to discharge court-appointed counsel.
See generally Sheppard v. State, 17 So. 3d 275, 279 (Fla. 2009)
(describing    “hybrid    representation”    as    “simultaneously
proceed[ing] pro se and with legal representation.”); see also
McCray v. State, 71 So. 3d 848, 865 (Fla. 2011) (describing “hybrid
representation” as “combin[ing] self-representation with
representation by counsel”). We agree as to that specific form of
relief. See Logan, 846 So. 2d at 476 (“Only when a pro se criminal
defendant is affirmatively seeking to discharge his or her court-
appointed attorney have the courts of this state not viewed the pro
se pleading in which the request to discharge is made as
unauthorized and a ‘nullity.’”).

     Even though the petition filed with this Court is not the actual
“pro se pleading in which the request to discharge [counsel] is
made,” we interpret the “affirmatively seeking to discharge”
language in Logan as authorizing a pro se petition for writ of
mandamus when a defendant seeks to compel a ruling on a
pending motion to discharge counsel. With such a petition, an
indigent defendant can enforce his Constitutional right to effective
representation by court-appointed counsel. See Taylor v. State, 87
So.3d 749, 758 (Fla. 2012) (citations omitted):

         The Sixth Amendment of the United States
    Constitution guarantees the right to effective assistance
    of counsel at all critical stages of a criminal prosecution.
    In cases where a defendant is indigent, that defendant is
    entitled to court-appointed counsel....

         The right of a criminal defendant to effective
    assistance of counsel includes the right to competent
    counsel.

     Cf. Parkway Bank v. Fort Myers Armature Works, Inc., 658 So.
2d 646, 649 n.4 (Fla. 2d DCA 1995) (“[T]he denial of a clear
constitutional right to trial by jury can be remedied by the issuance
of an extraordinary writ.”).

    Therefore, we redesignate the pro se petition for writ of
prohibition as a petition for writ of mandamus. See Fla. R. App. P.
9.040(c). However, we deny all other requested relief. See Butts v.
State, 47 Fla. L. Weekly D1363 (Fla. 1st DCA June 22, 2022).



                                 2
KELSEY, JAY, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Anthony J. Davis, pro se, Petitioner.

Ashley Moody, Attorney General, Tallahassee, for Respondent.




                                 3